DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter such as “shrink fitting, and filling “ as indicated in claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification objection


Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Since the scope of the claims directed to method invention therefore the preamble of claim should be rewritten to reflect method, the following changes are suggested:
The phrase:” A method of manufacturing an interior permanent magnet-type inner rotor using an apparatus for manufacturing an interior permanent magnet-type inner rotor, the apparatus comprising:”(in the preamble lines 1-3) should be updated to:--“ A method of manufacturing an interior permanent magnet-type inner rotor operatively associated with an apparatus for manufacturing the interior permanent magnet-type inner rotor, the method comprising:
providing the apparatus consisting of:”--.
“, the method comprising:” (claim 1, line 23) should be changed to:--“.”--.
“shrink fitting step of ” (claim 1, line 24) should be updated to:-- providing  the rotor core having a shaft hole at a middle. 
“heating the rotor core provided at its middle with a shaft hole” (claim 1, line 25) should be changed to:--“shrink fitting by heating the provided rotor core, “—
“a filling step of” (claim 1, lines 28) should be deleted.
“shrink fitting step”(claim 1, line 29) should be changed to:--“shrink fitting”--.
Insert of --“providing the  flowable mixture being a mixture of a binder resin , and heating  the mixture to a flowable state and anisotropic magnet particles”—(follow the last limitation of in claim 1, at about line 31), as so to clarify the antecedent basis material properties set forth in claim 2.  

--.
Appropriate correction is required.
NOTE: The changes to the claim languages to correct the above informalities that existed in the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims and to ensure that the claim language agreed with terminology used in the specification in order to place the application in better form/condition for allowance.   It is also suggested that Applicant should carefully review their disclosure and correct other typos in the claims and/or specification which was not listed from above.

Conclusion
This application is in condition for allowance except for the claims objection and formats set forth above.  Appropriate correction is requested.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt